[Cite as State ex rel. Caretenders of Cleveland v. Indus. Comm., 2016-Ohio-1030.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio ex rel.                                  :
Caretenders of Cleveland, Inc.
Caretenders n.k.a. Almost Family, Inc.,                :

                 Relator,                              :

v.                                                     :                            No. 15AP-116

Industrial Commission of Ohio and                      :                   (REGULAR CALENDAR)
Rosa O. Sandoval,
                                                       :
                 Respondents.
                                                       :




                                            D E C I S I O N

                                     Rendered on March 15, 2016


                 On brief: Ross, Brittain & Schonberg Co., LPA, Michael J.
                 Reidy, and Meredith L. Ullman, for relator.

                 On brief: Michael DeWine, Attorney General, and
                 Natalie J. Tackett, for respondent Industrial Commission of
                 Ohio.

                 On brief: Seaman & Associates, and Michael I. Madden, for
                 respondent Rosa O. Sandoval.

                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION
DORRIAN, P.J.

        {¶ 1} Relator, Caretenders of Cleveland, Inc. Caretenders n.k.a. Almost Family,
Inc., has filed this original action requesting that this court issue a writ of mandamus
ordering respondent Industrial Commission of Ohio ("commission") to vacate its order
awarding permanent total disability ("PTD") compensation to respondent Rosa O.
Sandoval ("claimant"), and to enter an order denying said compensation.
No. 15AP-116                                                                                   2


          {¶ 2} Pursuant to Civ.R. 53(D) and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate who issued a decision, including findings
of fact and conclusions of law, which is appended hereto. The magistrate recommends
that this court deny the request for a writ of mandamus.
          {¶ 3} Relator has filed the following two objections to the magistrate's decision:
                 [I.] The evidence relied upon by the staff hearing officer "to
                 the exclusion of all other evidence" was almost three years old
                 at the time of the hearing and was stale.

                 [II.] The "some evidence" standard was not met because
                 Respondent Rosa Sandoval's current medical records of
                 treatment indicate she suffers from conditions not recognized
                 in her claim.

          {¶ 4} The arguments raised in relator's objections are essentially the same as
those raised to and addressed by the magistrate.
          {¶ 5} As pointed out by the magistrate, it is not clear to this court as to why the
hearing on claimant's application for PTD compensation was delayed for some two and
one-half years after the application was filed. Nevertheless, Ohio Adm.Code 4121-3-34(C)
states:
                 The following procedures shall apply to applications for
                 permanent total disability that are filed on or after the
                 effective date of this rule.

                 (1) Each application for permanent total disability shall
                 identify, if already on file, or be accompanied by medical
                 evidence from a physician, or a psychologist or a psychiatric
                 specialist in a claim that has been allowed for a psychiatric or
                 psychological condition, that supports an application for
                 permanent total disability compensation. The medical
                 examination upon which the report is based must be
                 performed within twenty-four months prior to the date of
                 filing of the application for permanent total disability
                 compensation. * * * Where it is determined at the time the
                 application for permanent total disability compensation is
                 filed that the claim file contains the required medical
                 evidence, the application for permanent total disability
                 compensation shall be adjudicated on its merits as provided in
                 this rule absent withdrawal of the application for permanent
                 total disability compensation.

(Emphasis added.)
No. 15AP-116                                                                              3


       {¶ 6} Dr. Anthony J. Wyrwas' report was filed August 25, 2011 and was based on a
medical examination which was performed on July 18, 2011. This examination was
conducted "within twenty-four months prior to the date of filing of the application" for
PTD compensation, which was filed on October 20, 2011.
       {¶ 7} Furthermore, as noted by the magistrate, Supreme Court of Ohio case law
holds that non-allowed conditions do not necessarily defeat a claim for compensation of
an allowed condition. State ex rel. Waddle v. Indus. Comm., 67 Ohio St. 3d 452, 455
(1993); State ex rel. Bradley v. Indus. Comm., 77 Ohio St. 3d 239, 242 (1997); and State ex
rel. WCI Steel, Inc. v. Indus. Comm., 96 Ohio St. 3d 24, 2002-Ohio-3315, ¶ 13, citing
Waddle.
       {¶ 8} Upon review of the magistrate's decision, an independent review of the
record, and due consideration of relator's objections, we find the magistrate has properly
determined the pertinent facts and applied the appropriate law. We therefore overrule
relator's two objections to the magistrate's decision and adopt the magistrate's decision as
our own, including the findings of fact and conclusions of law contained therein.
Accordingly, the requested writ of mandamus is hereby denied.
                                                                     Objections overruled;
                                                                writ of mandamus denied.

                           KLATT and BRUNNER, JJ., concur.
No. 15AP-116                                                                           4


                                     APPENDIX
                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

State of Ohio ex rel.                       :
Caretenders of Cleveland, Inc.
Caretenders nka Almost Family, Inc.,        :

               Relator,                     :

v.                                          :                   No. 15AP-116

Industrial Commission of Ohio and           :               (REGULAR CALENDAR)
Rosa O. Sandoval,
                                            :
               Respondents.
                                            :


                          MAGISTRATE'S DECISION

                              Rendered on December 10, 2015


               Ross, Brittain & Schonberg Co., LPA, Michael J. Reidy and
               Meredith L. Ullman, for relator.

               Michael DeWine, Attorney General, and Natalie J. Tackett,
               for respondent Industrial Commission of Ohio.

               Seaman & Associates, and Michael I. Madden, for
               respondent Rosa O. Sandoval.


                                    IN MANDAMUS

      {¶ 9} In this original action, relator, Caretenders of Cleveland, Inc., Caretenders
nka Almost Family, Inc. ("relator" or "Caretenders"), requests a writ of mandamus
ordering respondent, Industrial Commission of Ohio ("commission"), to vacate its order
awarding permanent total disability ("PTD") compensation to respondent, Rosa O.
Sandoval ("claimant"), and to enter an order denying the compensation.
No. 15AP-116                                                                               5


Findings of Fact:
        {¶ 10} 1. On January 7, 2006, claimant sustained an industrial injury while
employed as a home health aide for relator, a state-fund employer. The claim was initially
allowed for "sprain of neck" and assigned number 06-301735.
        {¶ 11} 2. On September 22, 2006, claimant moved that her claim be additionally
allowed for "[a]ggravation of pre-existing degenerative disc disease at C2 through C-7."
        {¶ 12} 3. By letter dated December 1, 2006, claimant's counsel withdrew the
September 22, 2006 motion for additional claim allowances.
        {¶ 13} 4. On December 12, 2006, a district hearing officer ("DHO") mailed an "ex
parte order" that dismissed claimant's September 22, 2006 motion.
        {¶ 14} 5. On March 7, 2007, claimant moved for additional claim allowances.
        {¶ 15} 6. Following a May 29, 2007 hearing, a DHO issued an order additionally
allowing the claim for "aggravation of pre-existing degenerative disc disease at C5-6, C6-
7." Also, temporary total disability ("TTD") compensation was awarded.
        {¶ 16} 7. Relator administratively appealed the DHO's order of May 29, 2007.
        {¶ 17} 8. Following a September 14, 2007 hearing, a staff hearing officer ("SHO")
issued an order stating that the DHO's order "is modified." However, the claim remained
additionally allowed for "aggravation of pre-existing degenerative disc disease at C5-6,
C6-7." TTD compensation was also awarded.
        {¶ 18} 9. Apparently, the SHO's order of September 14, 2007 was not
administratively appealed.
        {¶ 19} 10. On December 23, 2008, the Ohio Bureau of Workers' Compensation
("bureau") moved to terminate TTD compensation on grounds that the industrial injury
had reached maximum medical improvement ("MMI").
        {¶ 20} 11. Following a February 2, 2009 hearing, a DHO issued an order
terminating TTD compensation, effective the hearing date, on grounds that the industrial
injury had reached MMI.
        {¶ 21} 12. Claimant administratively appealed the DHO's order of February 2,
2009.
        {¶ 22} 13. Following a March 4, 2009 hearing, an SHO issued an order affirming
the DHO's order of February 2, 2009.
No. 15AP-116                                                                            6


          {¶ 23} 14. In April 2010, claimant was referred to bureau-sponsored vocational
rehabilitation services.
          {¶ 24} 15. In June 2010, claimant underwent a functional capacity evaluation
("FCE") which was performed by a physical therapist.          In his four-page report, the
physical therapist found that claimant's "performance in lifting tasks and walking speed
would place her in the physical demands classification of: LESS THAN SEDENTARY."
(Emphasis sic.)
          {¶ 25} 16. On July 23, 2010, a vocational case manager signed a "Vocational
Rehabilitation Closure Report" on a form provided by the bureau. The closure report
states:
                [Injured     Worker]     was     referred   for   voc[ational]
                rehab[litation] due to her job-related injury while employed
                as a home health aide. [Injured Worker] slipped on ice as she
                was on her way to purchase her patient's meds. [Injured
                Worker] is a Spanish speaking immigrant with a working
                permit. She does not speak English. In addition to her
                language difficulties [Injured Worker] does not have a
                driver's license and relies on others for transportation. She
                expressed her wish to return to the same employer if she
                could be accommodated or find work as a domestic worker.
                [Injured Worker] was referred for a pre-plan FCE according
                to which her physical capacities were assessed at sub-
                sedentary level. The evaluating therapist recommended work
                hardening and [physician of record] submitted a script for
                the same hoping to help [Injured Worker] improve beyond
                her current level of function since she would need to function
                at least at light level in order to seek employment where
                English language would not be required; however, BWC did
                not agree to approve work hardening.

          {¶ 26} 17. On August 25, 2011, claimant's treating chiropractor Anthony L.
Wyrwas, D.C., wrote to claimant's counsel. Dr. Wyrwas wrote:
                This letter is written regarding Ms. Rosa Sandoval, who was
                injured on January 7, 2006 while working as a home health
                aide. Ms. Sandoval was walking to the client['s] house when
                she slipped and fell backwards on snow and ice on the
                ground. Ms. Sandoval injured her neck and upper back as a
                result of this slip and fall injury, and has allowed conditions
                of sprain of cervical spine and aggravation of substantial
                degenerative disc disease C5/C6 and C6/C7.
No. 15AP-116                                                                         7


               Ms. Sandoval[] has undergone extensive conservative
               treatment including multiple years of physical therapy and
               rehabilitation, chiropractic care, a home exercise program,
               neck and back strengthening exercises and a pain
               management program. Additionally, Ms. Sandoval has
               undergone cervical injections with pain management and
               has undergone cervical manipulation under anesthesia; all
               without providing any long-term benefits. Currently, she is
               still receiving oral medications to help with significant levels
               of neck pain and bilateral tingling arm pain, numbness and
               weakness.

               Ms. Sandoval had [a] checkup with [sic] on July 18, 2011.
               She was reporting 8/10 visual analog scale neck pain with
               bilateral tingling arm pain and numbness. Prior to this
               checkup she was referred into vocational rehabilitation but
               was not able to find any work and could not perform many
               tasks given to her because of language difficulty,
               transportation difficulty, neck pain and arm pain with
               weakness.

               Considering the extent of conservative care provided, and
               taking into consideration her language and transportation
               difficulties as well as her current levels of neck pain/arm
               pain; it is not probable that Ms. Sandoval is capable of
               finding sustained remunerative employment at this time or
               in her future. This patient is not a surgical candidate and
               long-term conservative care has not provided much
               resolution of her symptoms. It is highly unlikely she will
               return to work in any capacity.

      {¶ 27} 18. On October 20, 2011, claimant filed an application for PTD
compensation. In support, claimant submitted the August 25, 2011 report of Dr. Wyrwas.
      {¶ 28} 19. On December 15, 2011, at the commission's request, claimant was
examined by Robert Mark Fumich, M.D. In his two-page narrative report, Dr. Fumich
opines:
               It is my opinion this individual has reached maximum
               medical improvement for all the injuries recognized in this
               claim. There has been no active treatment for the past year
               and one-half.

               We used the AMA Guides to Evaluation of Permanent
               Impairment, 5th edition, to determine a whole person
               impairment. We used Table 15-5. It is felt she falls under
No. 15AP-116                                                                          8


               DRE Cervical Category II and has a 7% whole person
               impairment.

               We feel she is capable of light work with regards to the
               conditions allowed in this claim. However, she does claim
               other injuries and other parts not recognized in this claim,
               which may limit her to less than light work. However, it is
               my opinion the cervical conditions recognized in the claim
               limit her to light work duty.

               In addition, with regards to the 7% whole person
               impairment, she has 0% for the sprain of the neck and the
               7% is for the aggravation of preexisting degenerative disc
               disease at C5-6 and C6-7.

               Please note I hold the above opinions within a reasonable
               degree of medical certainty.

(Emphasis sic.)
       {¶ 29} 20. On December 15, 2011, Dr. Fumich completed a "Physical Strength
Rating" on a form provided by the commission. On the form, Dr. Fumich indicated by his
mark that claimant is capable of light work.
       {¶ 30} 21. At claimant's request, vocational expert Mark A. Anderson performed a
vocational assessment. In his five-page narrative report, dated February 22, 2012, under
"IV Work History Experience," Anderson writes:
               Ms. Rosa Sandoval last worked in March of 2006. An
               attempt to return to work in 2007 was unsuccessful. A review
               of the work history noted Home Health Aid[e] from 2005-
               2006, Sewing Machine Operator 2002-2004 and
               Housekeeper from 2005-2006. All jobs in the U.S. Economy
               are listed in the Dictionary of Occupational Titles, (DOT).
               Accordingly, Ms. Rosa Sandoval's work history would be
               classified as follows:

  JOB TITLES                  DOT CODE           SKILL LEVEL        STRENGTH LEVEL
  Home Attendant              354.377-014        SEMI-SKILLED       MEDIUM
  Sewing Machine Operator     787.682-046        UNSKILLED          LIGHT
  Housekeeper-church          389.667-010        UNSKILLED          MEDIUM

               There would be no transferable skills developed from any of
               her past work activities.

               ***
No. 15AP-116                                                                           9


               VII. SUMMARY AND CONCLUSIONS

               Anthony J. Wyrwas, D.C., has opined that it is not probable
               that Ms. Sandoval is capable of finding sustained
               remunerative employment at this time or in her future and
               that it is highly unlikely Ms. Sandoval will return to work in
               any capacity.

               Additionally there are some other non-exertional restrictions
               including:

               A)    No clerical aptitude;
               B)    Constant neck pain that radiates into arms and hands
                     despite therapeutic interventions;
               C)    No transferable skills from limited work history;
               D)    Prolonged period away from workforce;
               E)    Illiteracy (Cannot read or write in English);
               F)    Inability to tolerate extremes in temperature or
                     humidity;
               G)    Needs to rest during the day due to pain;
               H)    3 Vocational Rehabilitation Case Closures- found not
                     feasible for vocational rehabilitation services geared at
                     attempting to return to work;
               I)    Attempted to administer Purdue Pegboard, testing
                     stopped due to increase in neck pain;
               J)    Does not posses[s] a G.E.D. (attended formal
                     schooling through 3rd Grade in El Salvador).

               SUMMARY AND CONCLUSIONS

               Based on the exertional and non-exertional limitations listed
               above, it is my opinion that Ms. Rosa Sandoval has no return
               to work potential. The medical reports and testing indicate
               that Ms. Sandoval is capable of performing less than the full
               range of sedentary activities.

               The Vocational Diagnosis and Assessment of Residual
               Employability (VDARE) confirms that Ms. Sandoval is not
               employable in the local, state or national economies. Based
               on her physical impairments and in conjunction with my
               evaluation and testing, Ms. Sandoval is not a candidate for
               vocational rehabilitation as evidenced by the documented
               vocational rehabilitation case closure documents and my
               February 20, 2012 evaluation findings.

      {¶ 31} 22. It can be noted at this point that the PTD application filed October 20,
2011 was not heard by an SHO until May 8, 2014, some two and one half years after the
No. 15AP-116                                                                           10


application was filed. The record contains no explanation as to why the hearing on the
application was delayed for such a lengthy period of time.
       {¶ 32} 23. Apparently, on April 2, 2012, claimant underwent an MRI of her
cervical spine. However, the actual radiologist report of findings is not contained in the
stipulated record of evidence. We know there was an MRI on April 2, 2012 because the
report of Dr. Jewell (see below) indicates that an MRI report dated April 2, 2012 was
reviewed by Dr. Jewell.
       {¶ 33} 24. The record contains a four-page narrative report dated December 26,
2013 from Gregory M. Jewell, M.D. Dr. Jewell's report was generated in response to the
managed care organization's ("MCO") denial of a November 14, 2013 request for epidural
steroid injections at bilateral C6 and C7.
       {¶ 34} 25. In his report, Dr. Jewell wrote:
               RELEVANT MEDICAL RECORDS REVIEWED:

               April 2, 2012- Report of MRI cervical spine. Impression:
               "Degenerative uncovertebral joint spurring on the left
               appears to cause narrowing of the left C3, C4, and C5
               foramina as above. No cord compression or overall canal
               stenosis is seen." No mention of any pathology at C6 or C7.
               The report states "the remaining levels are unremarkable."

               ***

               DISCUSSION/CLINICAL RATIONALE/TREATMENT
               RECOMMENDATIONS:

               The records describe the injured worker with the allowed
               conditions noted above. It is relevant to note that there is a
               dismissed ICD-9 code of degenerative disc disease at C2-C-3.
               The record review describes chronic cervical pain subsequent
               to work injury in January 2006. She has had conservative
               treatment to date with epidural steroid injection on May 7,
               2013 and June 28, 2013. However, most recent MRI of
               April 2, 2012 described degenerative changes on the left at
               C3, C4, and C5 and stated "the remaining levels were
               unremarkable." That is, there is no description of any nerve
               root compression, stenosis, or foraminal narrowing at C6 or
               C7 in this report.

               ***
No. 15AP-116                                                                       11


               It is my opinion that there is lack of support for repeat
               cervical epidural steroid injections. The records clearly
               indicate she has had two injections in the last six months but
               the records fail to identify specific radicular symptoms or
               physical findings to support a specific level and most recent
               MRI states at C6 and C7 there were no remarkable findings.
               The records make no mention of any lesion or compression
               of a nerve root resulting in foraminal stenosis or narrowing
               to explain any radicular symptoms to support cervical
               epidural steroid injection. Providing injection at both levels
               without evidence of compression or supporting objective
               findings is not appropriate. Additionally, treatment
               guidelines do not support chronic use of epidural steroid
               injections as indicated above. Therefore, given the lack of
               imaging study to support nerve root compression to explain
               radiculopathy or radicular symptoms, lack of documented
               objective findings of radiculopathy on physical exam to
               support a specific level, and no electrodiagnostic studies
               confirming presence of ongoing radiculopathy at a specific
               level, it is my opinion there is insufficient evidence to
               support the requested epidural steroid injections as
               reasonably related or necessary and appropriate.

      {¶ 35} 26. The record contains a nine-page document prepared by certified nurse
practitioner ("CNP") Todd M. Markowski, who was apparently employed by the Metro
Health System.
      {¶ 36} On April 16, 2014, CNP Markowski wrote:
               PAIN MANAGEMENT FOLLOW-UP

               SUBJECTIVE:
               History was provided by the patient and Angel (husband).
               Since the last visit for cervical pain, patient has had gradually
               worsening course. Pain is currently described as intense and
               continuous with radiation to arms and shoulders, and is made
               worse by movement. Patient is being seen for degenerative
               narrowing of the left C3, C4, and C5 foramina. She has not
               been seen here in 5 months. She has had ESIs in the past, I
               placed a C9 at her last visit for additional ESIs in the cervical
               spine, it was denied.

               ***

               EXAMINATION

               MR C-SPINE W/O
No. 15AP-116                                                                           12



               CLINICAL HISTORY
               722.4

               COMPARISON
               None

               TECHNIQUE
               Patient questionnaire was completed and was reviewed by
               MRI personnel prior to the patient entering the scanner.

               Multiplanar, multisequence MR imaging of the cervical spine
               was performed without intravenous contrast.

               Comments: None

               FINDINGS
               No signal abnormalities of the cord are seen. The
               craniocervical junction is normal.

               At C2-3, there is left uncovertebral joint spurring that appears
               to cause mild to moderate left C3 foraminal narrowing. No
               cord compression is seen.

               At C3-4, left uncovertebral joint spurring appears to cause
               mild to moderate left C4 foraminal narrowing. No cord
               compression is seen.

               At C4-5, left uncovertebral joint spurring appears to cause
               mild to moderate left C5 foraminal narrowing. No cord
               compression is seen. The remaining levels are unremarkable.

               IMPRESSION
               Degenerative uncovertebral joint spurring on the left appears
               to cause narrowing of the left C3, C4, and C5 foraminal, as
               above. No cord compression or overall canal stenosis is seen.

       {¶ 37} 27. It can be observed that CNP Markowski's April 16, 2014 report of MRI
findings fails to identify the source of Markowski's statement of the MRI findings.
Markowski does not actually indicate that his reporting of MRI findings is taken from an
April 2, 2012 MRI report. However, relator's counsel insists that CNP Markowski is
simply repeating verbatim the actual April 2, 2012 MRI report that is not contained in the
stipulation of evidence.
No. 15AP-116                                                                     13


      {¶ 38} 28. The record contains a seven-page document prepared by Brendan
Astley, M.D., who also is employed by Metro Health System.
      {¶ 39} On April 22, 2014, Dr. Astley wrote:

               DATE OF PROCEDURE: 04/22/2014

               PRE-OPERATIVE DIAGNOSIS: Cervical radiculitis [723.4]

               POST-OPERATIVE DIAGNOSIS: Same

               PROCEDURE: Bilateral C6 and C7 Cervical Epidural.

               ***

               INDICATIONS: This patient is a 53 year old female with a
               significant history of neck, shoulder and arm pain. Physical
               exam and Radiological findings correlate with the pre-
               operative diagnoses. Because of these findings we elected to
               proceed with cervical epidural steroid injection at the
               bilateral C6 and C7 level(s).

      {¶ 40} 29. Following a May 8, 2014 hearing, an SHO mailed an order on June 3,
2014 awarding PTD compensation. The SHO's order states:
               The Hearing Officer finds that the Injured Worker has met
               her burden of proof that the injury she sustained on
               01/07/2006 resulting in the above allowed conditions, has
               left the Injured Worker incapable of returning to work in any
               capacity. The Hearing Officer relies upon the report of
               Anthony Wyrwas, D.C. dated 08/25/2011 rendering this
               decision. Chiropractor Wyrwas found that given to [sic] the
               Injured Worker's lack of success in participating in
               Vocational Rehabilitation due to her language difficulty,
               transportation difficulty, neck pain and arm pain, it is highly
               unlikely that she will return to work in any capacity.

               The Injured Worker was found to have reached maximum
               medical improvement for the allowed conditions of this
               claim as of 02/02/2009. Since that time, the Injured Worker
               has undergone extensive treatment which has included
               injections. The Injured Worker is not a surgical candidate.

               The Injured Worker attempted a rehabilitation program in
               2009 and 2010, however, the Injured Worker was found not
               feasible due to her medical condition. Further, the Hearing
               Officer notes that the Injured Worker does not speak much
No. 15AP-116                                                                     14


               English, has a limited education and does not have a drivers'
               license. The Injured Worker received minimal education,
               approximately second grade, in El Salvador prior to coming
               to the United States in 1991. The Injured Worker has limited
               ability to read and write, and cannot do basic math very well.
               A pre-plan Functional Capacity Evaluation indicated that the
               Injured Worker was at a sub-sedentary level.

               The Hearing Officer finds that the Injured Worker has few
               transferable skills, that coupled with the allowed conditions
               of this claim would lend [sic] to sustained remunerative
               employment. The Injured Worker has worked as a
               housekeeper (medium level), a sewing machine operator and
               a home health aide (medium level). The Hearing Officer
               notes the Vocational Assessment by Mark Anderson dated
               02/22/2012 concludes that the Injured Worker has no
               return to work potential as the Injured Worker is capable of
               performing less than the full range of sedentary activities.

               The Hearing Officer reviewed the report from Dr. Robert
               Fumich dated 12/15/2011 indicating that the Injured Worker
               is capable of light work, however, the Hearing Officer does
               not find this report persuasive given the extent of the Injured
               Worker's ongoing condition and extent of continued
               treatment. Coupled with the non-disability factors, the
               Hearing Officer did not rely upon the 12/15/2011 report of
               Dr. Fumich. Given the Injured Worker's lack of transferable
               skills, the Hearing Officer finds the Injured Worker
               incapable of sustained remunerative employment.

               The Hearing Officer notes that the Injured Worker is
               approximately 53 years of age. The Hearing Officer finds that
               the Injured Worker's age is not in and of itself a negative
               factor which would prevent the Injured Worker from
               sustaining and performing sustained remunerative
               employment. The Hearing Officer finds that the Injured
               Worker's age is thus found to be a neutral factor in the
               present case.

               After a review of all the reports and evidence on file, and
               considering the totality of all the medical evidence, the
               Hearing Officer finds that reports of Anthony Wyrwas, D.C.
               and Mark Anderson some evidence to support the Injured
               Worker's position that the injuries sustained on 01/07/2006
               in this claim and non-disability factors, have rendered her
               unable to perform sustained and remunerative employment.
No. 15AP-116                                                                           15


       {¶ 41} 30. On June 10, 2014, relator moved for reconsideration of the SHO's order
of May 8, 2014, mailed June 3, 2014.
       {¶ 42} 31. On June 27, 2014, the three-member commission mailed an
interlocutory order indicating that the SHO's order of May 8, 2014 may contain a clear
mistake of law.
       {¶ 43} 32. On October 14, 2014, the three-member commission heard relator's
request for reconsideration. On November 7, 2014, the commission mailed an order
denying relator's motion for reconsideration and holding that the SHO's order mailed
June 3, 2014 "remains in full force and effect."
       {¶ 44} 33. Earlier, on September 17, 2014, claimant moved for an adjustment of
the PTD start date.
       {¶ 45} 34. Following a January 9, 2015 hearing, an SHO issued an order setting
August 25, 2011 as the PTD start date based upon the report of Dr. Wyrwas.
       {¶ 46} 35. On February 18, 2015, relator filed this mandamus action.
Conclusions of Law:
       {¶ 47} The SHO's order of May 8, 2014 awards PTD compensation based upon the
August 25, 2011 report of treating chiropractor Anthony Wyrwas, D.C., and the
February 22, 2012 report of vocational expert Mark A. Anderson. The SHO specifically
rejected the December 15, 2011 report of Robert Mark Fumich, M.D., who examined at the
commission's request. Here, relator does not directly challenge the report of Dr. Wyrwas
or the report of Mark Anderson. That is, relator does not directly challenge the medical
and vocational evidence upon which the SHO relied in awarding PTD compensation.
Accordingly, the report of Dr. Wyrwas and the report of Mark Anderson are not under
review in this action.
       {¶ 48} Unfortunately, without explanation, the commission delayed for some two
and one-half years to hear the PTD application. During that time period following the
filing of the PTD application, claimant continued to seek medical treatment. Relator
contends that the medical treatment records that followed the filing of the PTD
application show that claimant was not disabled by the allowed conditions of the claim,
but that she may be disabled by non-allowed conditions. That is, relator contends that the
April 2, 2012 MRI conducted over five months after the October 20, 2011 filing of the PTD
application shows that the allowed condition "aggravation of pre-existing degenerative
No. 15AP-116                                                                                16


disc disease at C5-6, C6-7" could not be causing disability because the MRI report
allegedly stated that those levels of the spine are "unremarkable."          Relator further
contends that any disability, if it exists, must be caused by the levels of the spine that are
not allowed in this industrial claim.
       {¶ 49} According to relator, the SHO's order of May 8, 2014 that awards PTD
compensation is an abuse of discretion because the SHO failed to address in his order the
medical treatment evidence that was generated long after the filing of the PTD
application. That is, relator contends that the SHO's order fails to determine claimant's
"current" medical status as of the date of the May 8, 2014 hearing. (Relator's Brief, 9.)
       {¶ 50} The magistrate disagrees with relator's argument that the commission
abused its discretion.
                                         Basic Law
       {¶ 51} Ohio Adm.Code 4121-3-34 sets forth the commission's rules applicable to
the adjudication of PTD applications.
       {¶ 52} Ohio Adm.Code 4121-3-34(C) is captioned "Processing of applications for
permanent total disability."
       {¶ 53} Ohio Adm.Code 4121-3-34(C)(1) currently provides:
                Each application for permanent total disability shall identify,
                if already on file, or be accompanied by medical evidence
                from a physician, or a psychologist or a psychiatric specialist
                in a claim that has been allowed for a psychiatric or
                psychological condition, that supports an application for
                permanent total disability compensation. The medical
                examination upon which the report is based must be
                performed within twenty-four months prior to the date of
                filing of the application for permanent total disability
                compensation.

       {¶ 54} Ohio Adm.Code 4121-3-34(C)(1)'s 24-month limitation on medical evidence
submitted in support of a PTD application is consistent with the following provision of
R.C. 4123.52:
                The commission shall not make any modification, change,
                finding, or award which shall award compensation for a back
                period in excess of two years prior to the date of filing
                application therefor.
No. 15AP-116                                                                              17


       {¶ 55} In the seminal case of State ex rel. Waddle v. Indus. Comm., 67 Ohio St. 3d
452 (1993), the court held that non-allowed medical conditions cannot be used to advance
or defeat a claim for compensation. Later, in State ex rel. Bradley v. Indus. Comm., 77
Ohio St. 3d 239 (1997), citing its decision in Waddle, the court stated that the mere
presence of a non-allowed condition in a claim does not itself destroy the compensability
of the claim, but the claimant must meet his or her burden of showing that an allowed
condition independently caused the disability. Even if the non-allowed conditions are
severe, they are irrelevant as long as the allowed conditions are independently disabling.
State ex rel. WCI Steel, Inc. v. Indus. Comm., 96 Ohio St. 3d 24, 2002-Ohio-3315, citing
Waddle.
       {¶ 56} "In any order of the Industrial Commission granting or denying benefits to a
claimant, the commission must specifically state what evidence has been relied upon, and
briefly explain the reasoning for its decision." State ex rel. Noll v. Indus. Comm., 57 Ohio
St.3d 203, at syllabus. The commission need not cite evidence it has considered and
rejected; nor must it explain why it finds certain evidence to be unpersuasive. State ex rel.
Scouler v. Indus. Comm., 119 Ohio St. 3d 276, 2008-Ohio-3915, ¶ 15, citing State ex rel.
DeMint v. Indus. Comm., 49 Ohio St. 3d 19, 20 (1990); see also State ex rel. Lovell v.
Indus. Comm., 74 Ohio St. 3d 250, 252 (1996).
       {¶ 57} We must presume the regularity of the commission's proceedings. Lovell at
252, citing State ex rel. Brady v. Indus. Comm., 28 Ohio St. 3d 241 (1990). Within this
presumption lies "a second presumption—that the commission indeed considered all of
the evidence before it." Lovell at 252. This presumption, however, is refutable. See State
ex rel. Fultz v. Indus. Comm., 69 Ohio St. 3d 327 (1994); see also Scouler.
       {¶ 58} Here, the presumption is that the SHO considered the evidence of medical
treatment received after the filing of the PTD application, including the April 2, 2012
MRI, but did not find persuasive relator's argument based on that evidence. This is so,
notwithstanding that the SHO's order of May 8, 2014 does not mention the post-filing
medical treatment records, the April 2, 2012 MRI or relator's argument at the hearing.
That is, the SHO was free to determine, without explanation in the order, that the post-
filing evidence of medical treatment did not destroy or diminish the persuasiveness of Dr.
Wyrwas' report.
No. 15AP-116                                                                                  18


         {¶ 59} Moreover, relator's argument is not compelling. The April 22, 2014 report
of Dr. Astley shows that, on April 22, 2014, relator underwent a "Bilateral C6 and C7
Cervical Epidural," which relator does not contend is treatment for a non-allowed
condition. Thus, claimant's allowed spinal condition was being treated within three weeks
of the May 8, 2014 hearing. This undisputed fact undermines relator's argument that all
of the so-called "current" medical evidence is inconsistent with industrial disability.
         {¶ 60} That there is evidence in CNP Markowski's April 16, 2014 report that
claimant may be suffering from problems at the C3, C4, and C5 levels of the spine which
are not allowed does not destroy the compensability of the claim. Waddle, Bradley, WCI
Steel.
         {¶ 61} Moreover, relator cites to no authority supporting its suggestion that the
commission must give greater weight to medical evidence generated closer in time to the
hearing date.
         {¶ 62} As earlier noted, Ohio Adm.Code 4121-3-34(C)(1) requires that the PTD
applicant submit evidence supporting the application based upon a physician's
examination performed within a 24-month period prior to the date of the filing of the PTD
application. Here, the August 25, 2011 report of Dr. Wyrwas upon which the commission
exclusively relied for medical evidence was undisputedly based upon an examination well
within the 24-month back period. Clearly, it was within the commission's discretion to
rely upon the medical report notwithstanding later evidence of treatment.
         {¶ 63} Accordingly, for all the above reasons, it is the magistrate's decision that this
court deny relator's request for a writ of mandamus.


                                                 /S/ MAGISTRATE
                                                 KENNETH W. MACKE


                                NOTICE TO THE PARTIES

                Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
                error on appeal the court's adoption of any factual finding or
                legal conclusion, whether or not specifically designated as a
                finding of fact or conclusion of law under Civ.R.
                53(D)(3)(a)(ii), unless the party timely and specifically objects
                to that factual finding or legal conclusion as required by Civ.R.
                53(D)(3)(b).